DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 July (two filings) and 3 February 2022, 17 August 2021, two filings of 23 June 2021 are being considered by the examiner.
The applicant has submitted two Information Disclosure Statements on 15 March 2021 citing several hundreds of patents, foreign patents and office communications. Such volume is clearly an undue burden upon the Office. Given the extreme number of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 68 F. Supp. 2d 508 (19).  See MPEP 2004.13.  
Where, however, evidence is lacking that the prior art was intentionally buried among irrelevant or less relevant art, the absence of such intent precludes a finding of inequitable conduct. See Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc. v. Honeywell, Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Publication No. 2010/0326311).  
For claims 1, 8 and 15, Simon discloses a suspension system, a method for providing a suspension system and an apparatus adapted for a vehicle, comprising:  a first suspension component that is coupled to an undercarriage of the vehicle (see Fig. 1, #146), wherein the first suspension component is employed to actively dampen one or more types of physical force applied to the undercarriage as the vehicle is moving along a surface (see para. 0027); a second suspension component that is coupled to a passenger compartment of the vehicle (see Fig. 7B, #170), wherein the second suspension component is employed to actively dampen one or more types of physical force applied to the passenger compartment by direct contact with the undercarriage (see paras. 0033-0034, 0041); and in response to a speed of the vehicle moving along the surface being greater than a threshold value, employing force provided by air flowing between the passenger compartment and the undercarriage to lift the passenger compartment away from direct physical contact with the undercarriage (see para. 0030), wherein one or more connections are configured to limit a non-contact physical distance between the undercarriage and the passenger compartment during the lift of the passenger compartment by the air flow (see paras. 0030-0034).  Simon does not disclose that the connection is a tether.  
However, it is obvious to one of ordinary skill in the art that the way Simon limits the amount of lift the vehicle experiences is functionally equivalent to the operation of a “tether”.   One of ordinary skill in the art would find it obvious that the apparatus limiting vehicle lift could be modified/replaced with a tether based on the motivation to improve transportation systems providing vehicles that attain aerodynamically airborne flight and achieve high-speeds while being guided along a path of travel.   
With reference to claims 2, 9 and 16, Simon further teaches one or more of an aileron or a rudder to stabilize the force of the air flowing towards the passenger component (see para. 0023).
Regarding claims 7 and 14, Simon further teaches wherein the undercarriage further comprises one or more of a plurality of batteries, electrical propulsion component, steering component, braking component, and a plurality of wheels (see Figs. 6C and 6D); and wherein the passenger compartment further comprises one or more of steering controls, propulsion controls, braking controls, and one or more seats (see para. 0022). 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Publication No. 2010/0326311) as applied to claims 1, 8 and 15 above, and further in view of Urahashi (U.S. Patent No. 6,009,374) or Maise, et al. (U.S. Patent No. 10,052,927).  
Simon does not explicitly disclose the limitation of claims 3, 10 and 17.  However, a teaching from Urahashi or Maise discloses a map showing one or more physical conditions of the surface for one or more roads, wherein the map is employed to adjust a height of the undercarriage from the surface based on the one or more physical conditions of the surface (see Urahashi, col. 5:63 to 6:12, col. 16:3-40 and col. 17:49 to 18:14; see Maise, Abstract, Claim 1).  It would have been obvious to modify Simon with the teaching of Urahashi based on the motivation to improve a vehicle-mounted travel control system which is applicable to controlling a vehicle by the use of a navigation system, and especially, which can predictively provide optimal control of the vehicle responsive to determination of an intended future travel position.  Alternatively, it would have been obvious to modify Simon with the teaching of Maise based on the motivation to improve a method that takes into account road damage, crests of hills or depressions to derive the adjustments for the hardness and height of the chassis that are favorable for the expected roadway profile.  
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Publication No. 2010/0326311) as applied to claims 1, 8 and 15 above, and further in view of Maise, et al. (U.S. Patent No. 10,052,927) and in view of Wajnberg, et al. (U.S. Provisional application No. 62/551,251, citations referring to 2021/0157012).  
Simon does not explicitly disclose the limitation of claims 4, 11 and 18.  However, a teaching from Maise discloses an inspection vehicle is employed to scan the surface to compare a current scan of the surface to a previous scan of the surface (see claim 1), and wherein the comparison is employed to identify when the surface is tampered or altered since the previous scan occurred (see claim 1, comparing historical versus current condition).   It would have been obvious to modify Simon with the teaching of Maise based on the motivation to improve a method that takes into account road damage, crests of hills or depressions to derive the adjustments for the hardness and height of the chassis that are favorable for the expected roadway profile.  
Simon does not disclose a drone that is adapted to fly above the vehicle.   However, a teaching from Wajnberg discloses a drone escort flying above another vehicle and provide that vehicle with important information regarding its path (see paras. 0032-0035).  It would have been obvious to modify Simon to include the teaching of Wajnberg based on the motivation to improve small unmanned aircraft (drones) and more particularly to systems and methods for escorting drones.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Publication No. 2010/0326311) as applied to claims 1, 8 and 15 above, and further in view of Brown (U.S. Patent Publication No. 2010/0235006).
With reference to claims 5, 12 and 19, Simon does not explicitly disclose the claimed limitation. However, a teaching from Brown discloses an inductive charging system embedded in the surface that adds an electromagnetic down force vehicle (see para. 0119, equivalent in that the vehicle could be attracted to static charger and subject to the downforce instead of the charger moving toward the vehicle).   It would have been obvious to one of ordinary skill in the art to modify Simon to include the teaching of Brown based on the motivation to improve automatically charging or recharging an electric vehicle.  
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Publication No. 2010/0326311) as applied to claims 1, 8 and 15 above, and further in view of Byrne, et al. (U.S. Patent Publication No. 2010/0305857).  
With regards to the above claims, Simon does not explicitly disclose the claimed limitation. However, a teaching from Byrne discloses one or more headlight scanning assemblies that include at least one camera (see Fig. 1, #102) wherein the one or more headlight scanning assemblies provide fast foveated detection of one or more objects on the surface ahead of the vehicle (see para. 0049).  It would have been obvious to one of ordinary skill in the art to modify Simon to include the teaching of Byrne based on the motivation to improve a method and system for visual collision detection and estimation of stationary objects using expansion segmentation.  
Byrne does not explicitly disclose the location of the camera.  However, given that the undercarriage or passenger compartment will be higher than the surface to be scanned, it would have been an obvious design choice to locate the camera with the view of the surface to be scanned, such as the undercarriage or passenger compartment based on the motivation to improve a method and system for visual collision detection and estimation of stationary objects using expansion segmentation. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663